             Case 2:13-cv-00777-BJR Document 149 Filed 12/13/18 Page 1 of 3



 1                                                                  Honorable Barbara J. Rothstein

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8   COINLAB, INC., a Delaware Corporation,
                                                          NO. 2:13-cv-00777-BJR
 9                    Plaintiff,
10
            v.                                            STATUS REPORT ON PROGRESS
11                                                        OF DEFENDANTS’ BANKRUPTCY
     MT. GOX KK, a Japanese corporation and               PROCEEDINGS
12   TIBANNE KK, a Japanese corporation.
13                    Defendants.
14

15
                 Plaintiff CoinLab, Inc. provides this status report on the Tibanne and MtGox
16

17     bankruptcy proceedings pursuant to the Court’s Orders dated August 29, 2017 (Dkt. No.

18     142) and February 5, 2015 (Dkt. No. 123).
19               As noted in CoinLab’s previous status report, the Japanese Bankruptcy of defendant
20
       MtGox was converted to a Civil Rehabilitation Proceeding in June 2018. CoinLab filed a
21
       timely proof of claim in the rehabilitation proceeding, asserting MtGox’s liability for the
22
       claims at issue in this litigation. A copy of that proof of claim is attached hereto as Exhibit 1.
23

24     The deadline for parties to file proofs of claim was October 22, 2018.

25               As of the date of this status report, CoinLab’s claim has not been resolved in the

26     rehabilitation proceeding. Accordingly, the stay of this litigation should remain in force.



     STATUS REPORT                             Page- 1      SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                             1201 Third Avenue, Suite 3800
                                                            Seattle, WA 98101-3000
                                                            Tel: (206) 516-3880; Fax: (206) 516-3883
          Case 2:13-cv-00777-BJR Document 149 Filed 12/13/18 Page 2 of 3



 1   Dated: December 13, 2018           Respectfully submitted:

 2                                      SUSMAN GODFREY LLP
                                        By: /s/ Edgar Sargent
 3                                      Edgar Sargent, WSBA No. 28283
 4                                      By: /s/ Floyd Short
                                        Floyd Short, WSBA No. 21632
 5                                      By: /s/ Lindsey Godfrey Eccles
                                        Lindsey Godfrey Eccles, WSBA No. 33566
 6                                      Susman Godfrey LLP
                                        1201 Third Avenue, Suite 3800
 7
                                        Seattle, Washington 98101-3087
 8                                      Telephone: (206) 516-3880
                                        esargent@susmangodfrey.com
 9                                      fshort@susmangodfrey.com
                                        leccles@susmangodfrey.com
10

11
                                        BRESKIN JOHNSON & TOWNSEND PLLC
12
                                        By: /s/ Roger M. Townsend
13
                                        Roger M. Townsend, WSBA No. 25525
14                                      Breskin Johnson & Townsend PLLC
                                        1000 2nd Avenue, suite 3670
15                                      Seattle, Washington 98104
                                        Telephone: (206) 652-8660
16                                      rtownsend@bjtlegal.com
17

18
                                        Attorneys for Plaintiff CoinLab, Inc.
19

20

21

22

23

24

25

26



     STATUS REPORT                   Page- 2    SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                 1201 Third Avenue, Suite 3800
                                                Seattle, WA 98101-3000
                                                Tel: (206) 516-3880; Fax: (206) 516-3883
           Case 2:13-cv-00777-BJR Document 149 Filed 12/13/18 Page 3 of 3



 1
                                   CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on December 13, 2018, I electronically filed the foregoing with

 4   the Clerk of the Court using the CM/ECF system which will send notification of such filing

 5   to all counsel of record who have registered for electronic notifications. I have also emailed

 6   a copy of this filing to Ms. Angela J. Somers, Reid Collins & Tsai LLP, counsel for

 7   Tibanne, in the Chapter 15 proceeding in the Southern District of New York.

 8
                                            By: /s/ Edgar G. Sargent
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     CERTIFICATE OF SERVICE                   Page- 1      SUSMAN GODFREY L.L.P.
     Case No. 2:13-cv-00777-BJR                            1201 Third Avenue, Suite 3800
                                                           Seattle, WA 98101-3000
                                                           Tel: (206) 516-3880; Fax: (206) 516-3883
